DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This non-final action on the merits is in response to the application for patent received by the office on 01 June 2021. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) anticipated is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,148,733 to Banks R Gamble (‘733 hereafter).
Regarding claim 1, ‘733 teaches a processing carrier module, comprising: a carrier layer, comprising: a carrier surface (FIG 2 item 50); a first lateral surface connected to the carrier surface and having at least one first protruding structure (FIG 2 item 52); and a second lateral surface connected to the carrier surface and having at least one second protruding structure, the first lateral surface opposite to the second lateral surface (FIG 2 item 50); and a container, comprising: at least one first fastening structure; and at least one second fastening structure, the first fastening structure and the second fastening structure respectively disposed on opposite sides of the container, the first fastening structure engaging with the first protruding structure, and the second fastening structure engaging with the second protruding structure (FIG 3 items 32 and 34).
Regarding claim 2, ‘733 teaches the processing carrier module wherein the container comprises a receiving layer, a first sidewall, and a second sidewall, the first sidewall is opposite to the second sidewall, the receiving layer is connected to the first sidewall and the second sidewall, the first fastening structure is defined in the first sidewall, and the second fastening structure is defined in the second sidewall (FIG 2 items 52 and 50).
Regarding claim 3, ‘733 teaches the processing carrier module wherein the carrier layer comprises a third lateral surface having a first holding structure, the container comprises a third sidewall having a first opening, the first holding structure passes through the first opening, and the third sidewall is connected to the first sidewall, the second sidewall, and the receiving layer (FIG 2 item 50).
Regarding claim 4, ‘733 teaches the processing carrier module wherein the container comprises a fourth sidewall opposite to the third sidewall, and the fourth sidewall has a second opening FIG 2 item 52.
Regarding claim 5, ‘733 teaches the processing carrier module wherein the third sidewall has a first height in a first direction, the fourth sidewall has a second height in the first direction, the first height is greater than the second height, and the first direction is parallel to a normal vector of the carrier surface (FIG 2 item 53).
Regarding claim 6, ‘733 teaches the processing carrier module wherein the fourth sidewall in a first direction has a distance from the carrier surface, and the first direction is parallel to a normal vector of the carrier surface (FIG 2 item 50).
Regarding claim 7, ‘733 teaches the processing carrier module wherein the first lateral surface has a second holding structure disposed on an edge of the first lateral surface facing away from the carrier surface, the first protruding structure is disposed adjacent to the carrier surface, the second lateral surface has a third holding structure disposed on an edge of the second lateral surface facing away from the carrier surface, and the second protruding structure is disposed adjacent to the carrier surface (FIG 2 item 54).
Regarding claim 8, ‘733 teaches the processing carrier module wherein the second holding structure and the third holding structure extend along a second direction, each of the first fastening structure and the second fastening structure is a bent opening, and a portion of the first fastening structure and a portion of the second fastening structure extend along the second direction (FIG 3 items 32 and 34).
Regarding claim 9, ‘733 teaches the processing carrier module wherein the first protruding structure is disposed on an edge of the first lateral surface facing away from the carrier surface, the second protruding structure is disposed on an edge of the second lateral surface facing away from the carrier surface, the first protruding structure and the second protruding structure extend along a second direction, the first fastening structure comprises a first recess extending along the second direction, and the second fastening structure comprises a second recess extending along the second direction (FIG 2 item 54, FIG 3 items 32 and 34).
Regarding claim 10, ‘733 teaches the processing carrier module wherein the container comprises a third opening and a fourth opening, the third opening is adjacent to the first recess, and the fourth opening is adjacent to the second recess (FIG 3 item 32 and 34).
Regarding claim 11, ‘733 teaches a spin dry device, comprising: a shell (FIG 1 item 21); a rotating device connected to the shell by a first rotating shaft (FIG 1 item24), wherein a plurality of containing spaces are defined between the shell and the rotating device, two sides of each of the plurality of containing spaces have a locking recess, and an extending direction of the locking recess is the same as a rotating direction of the first rotating shaft (FIG 1 items 24 and 35); and a processing carrier module arranged in one of the plurality of containing spaces, wherein a portion of the processing carrier module inserts into the locking recess of the two sides of the one of the plurality of containing spaces, and the processing carrier module comprises: a carrier layer, comprising: a carrier surface; a first lateral surface connected to the carrier surface and having at least one first protruding structure; and a second lateral surface connected to the carrier surface and having at least one second protruding structure, the first lateral surface opposite to the second lateral surface; and a container, comprising: at least one first fastening structure; and at least one second fastening structure, the first fastening structure and the second fastening structure respectively disposed on opposite sides of the container, the first fastening structure engaging with the first protruding structure, and the second fastening structure engaging with the second protruding structure (FIG 2 items 50).
Regarding claim 12, ‘733 teaches the spin dry device wherein the container comprises a receiving layer, a first sidewall, and a second sidewall, the first sidewall is opposite to the second sidewall, the receiving layer is connected to the first sidewall and the second sidewall, the first fastening structure is defined in the first sidewall, and the second fastening structure is defined in the second sidewall (FIG 2 items 50, 52, 53).
Regarding claim 13, ‘733 teaches the spin dry device wherein the carrier layer comprises a third lateral surface having a first holding structure, the container comprises a third sidewall having a first opening, the first holding structure passes through the first opening, and the third sidewall is connected to the first sidewall, the second sidewall, and the receiving layer (FIG 2 items 50, 53, 52).
Regarding claim 14, ‘733 teaches the spin dry device wherein the container comprises a fourth sidewall opposite to the third sidewall, and the fourth sidewall has a second opening FIG 2 items 53 and 50).
Regarding claim 15, ‘733 teaches the spin dry device wherein the third sidewall has a first height in a first direction, the fourth sidewall has a second height in the first direction, the first height is greater than the second height, and the first direction is parallel to a normal vector of the carrier surface (FIG 2 items 50, 52, 54).
Regarding claim 16, ‘733 teaches the spin dry device wherein the fourth sidewall in a first direction has a distance from the carrier surface, and the first direction is parallel to a normal vector of the carrier surface (FIG 2 item 54).
Regarding claim 17, ‘733 teaches the spin dry device wherein the first lateral surface has a second holding structure disposed on an edge of the first lateral surface facing away from the carrier surface, the first protruding structure is disposed adjacent to the carrier surface, the second lateral surface has a third holding structure disposed on an edge of the second lateral surface facing away from the carrier surface, and the second protruding structure is disposed adjacent to the carrier surface (FIG 2 item 54).
Regarding claim 18, ‘733 teaches the spin dry device wherein the second holding structure and the third holding structure extend along a second direction, each of the first fastening structure and the second fastening structure is a bent opening, and a portion of the first fastening structure and a portion of the second fastening structure extend along the second direction (FIG 3 items 32, 34, and FIG2 items 54).
Regarding claim 19, ‘733 teaches the spin dry device wherein the first protruding structure is disposed on an edge of the first lateral surface facing away from the carrier surface, the second protruding structure is disposed on an edge of the second lateral surface facing away from the carrier surface, the first protruding structure and the second protruding structure extend along a second direction, the first fastening structure comprises a first recess extending along the second direction, and the second fastening structure comprises a second recess extending along the second direction (FIG 3 items 32, 34, and FIG2 items 54).
Regarding claim 20, ‘733 teaches the spin dry device wherein the container comprises a third opening and a fourth opening, the third opening is adjacent to the first recess, and the fourth opening is adjacent to the second recess (Fig 3 items 32 and 34).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent 4,310,119 to Culhane et al. teaches a similar apparatus to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743